DETAILED ACTION
This Office Action is in response to the Appeal Brief filed on December 17, 2020. The Final Office Action of May 28, 2020 has been retracted. An action on the merits follows.

Response to Arguments
Applicant’s arguments of Appeal Brief filed 12/17/2020 with respect to independent claim 1, and similar independent claims, have been fully considered and found persuasive. In particular, Applicant contended that “Claim 1 includes… obtaining a wafer comprising a plurality of components, wherein each of the plurality of components exposes a first surface of the component present in a first focal plane and a second surface of the component present in a second focal plane… Pang a cited and relied upon described “different focal conditions in the imaging system”. (¶ [0039]) The different focal conditions are exemplified by “different image planes or surfaces in the imaging system”… In marked contrast Claim 1 recites “a first surface of the component present in a first focal plane” and “a second surface of the component present in a second focal plane”. Clearly, a surface or image plane in an imaging system is not equivalent to a surface of a component on a wafer, therefore Pang fails to teach the subject features of Claim 1… Furthermore, the Final Action errs by failing to present any reasoned analysis that Pang’s teaching of “image planes or surfaces in the imaging system” suggests the subject claim features in any way, or why a one of ordinary skill would find obvious the claimed use of surfaces at focal planes of a component on a wafer in view of the teaching of focal planes or surfaces in an imaging system… 

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After having conducted further search of prior art, and having further reviewed cited prior art on record, the examiner was not able to find the below mentioned limitations, as claimed by the Applicant’s invention. For example, Wu (2014/0347644 A1, previously cited prior art) indicates “… measuring a first topographical height of a substrate at a first coordinate on the substrate and measuring a second topographical height of the substrate at a second coordinate on the substrate. The measured first and second topographical heights are stored… as a wafer map. An exposure process is then performed on the substrate using the wafer map. The exposure process includes using a first focal point when exposing the first coordinate on the substrate and using a second focal plane when exposing the second coordinate on the substrate… (Par. [0070]). Additionally, Bhattacharyya (20180149603 A1, new found prior art) indicates “… the wafer is moved to a number of different z-positions with respect to the focal plane of the inspection system to image different depths of the wafer stack… the position of the focal plane of the inspection system is adjusted optically to a number of 

generating, by a microscope, a first image of the first surface of one of the plurality of components;
generating, by the microscope, a second image of the second surface of the one of the plurality of components;
comparing, by a processor, the first image with a first reference image to produce a first value and the second image with a second reference image to produce a second value; and
generating, by the processor, a wafer map indicating a quality state of the one of the plurality of components based on the first and second values.”    
Independent claim 8 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… obtaining a wafer comprising first and second components positioned consecutively on the wafer, the first component exposing multiple surfaces of the first component in separate focal planes, and the second component exposing other multiple surfaces of the second component in separate focal planes; 
obtaining, by an optical or electron microscope, a first image depicting a first of the multiple surfaces of the first component and a first of the multiple surfaces of the second component, the first surface of the first component and the first surface of the second component in a common focal plane; 

comparing, by a processor, the first surfaces in the first image to generate a first value; 
comparing, by the processor, the second surfaces in the second image to generate a second value; and
generating, by the processor, a wafer map indicating a quality state of the first component, wherein the quality state depends on the first value and the second value.”
Independent claim 16 requires the following limitations which the prior art of record neither anticipates nor renders obvious: 
“… receive, from an optical or electron microscope, a first image of a first surface of one of a plurality of components on a wafer;
receive, from the optical or electron microscope, a second image of a second surface of the one of the plurality of components, the first and second surfaces in separate focal planes;
compare the first image with a first reference image to produce a first value and the second image with a second reference image to produce a second value; and
generate a wafer map indicating a quality state of the one of the plurality of components based on the first and second values.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571)272-4979.  The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668